Title: Samuel Tucker to the American Commissioners, 22 April 1778: résumé
From: Tucker, Samuel
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Bordeaux, April 22, 1778: My ship has been careened, but I must take out and repair the mainmast. Capt. Palmes has been long away, and I am anxious to know my destination. I shall be ready as soon as possible, but the holidays have delayed me; although I tried to get permission to keep on working, the authorities denied it. I await your orders about cargo, and about what advances I may offer in enrolling seamen.>
